 Case: 4:16-cv-01175-JAR Doc. #: 94 Filed: 10/23/18 Page: 1 of 3 PageID #: 1249




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RUSSELL SCOTT FARIA,                               )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )       Case No. 4:16-CV-01175-JAR
                                                   )
SERGEANT RYAN J. McCARRICK, et al.                 )
                                                   )
             Defendants.                           )

        PLAINTIFF’S MOTION TO DISMISS COUNT I WITHOUT PREJUDICE

       Comes now Plaintiff Russell Scott Faria, by counsel W. Bevis Schock, Joel J. Schwartz

Nathan T. Swanson and Hugh A. Eastwood, and states for his Motion to Dismiss Count I without

prejudice:

1.     As is known to the court, this is a civil rights case asserting that Defendants violated the

       constitution in the course of investigating, prosecuting and incarcerating Russell Faria for

       the murder of his wife.

2.     Count I of Plaintiff’s First Amended Complaint, Doc. #: 7, paras. 411-431, filed

       September 15, 2016, is a 42 U.S.C. 1983 claim against Defendant McCarrick asserting

       unlawful seizure of Plaintiff by Defendant McCarrick during the latter portion of the first

       two days after the murder. (Mr. Faria was released at the end of that period and then

       rearrested a few days later. The exact timing of the first arrest is irrelevant to this

       motion).

3.     Plaintiff concedes, as suggested by Defendant McCarrick in his Memorandum in Support

       of his Motion for Summary Judgment, Doc. # 87, that during discovery Plaintiff has




                                                  1
 Case: 4:16-cv-01175-JAR Doc. #: 94 Filed: 10/23/18 Page: 2 of 3 PageID #: 1250




       failed to obtain evidence that Defendant McCarrick had authority to release Plaintiff

       during that time period.

4.     Therefore Plaintiff has no choice but to dismiss the claim in Count I.

5.     Plaintiff therefore moves to dismiss Count I without prejudice.

6.     Defendants do not consent to this Motion, for they insist the dismissal be with prejudice,

       and Plaintiff intends that it be without prejudice.

7.     (In order to save time Plaintiff notes that if the court insists that the dismissal be with

       prejudice if it is to concur at all, Plaintiff will agree to that arrangement).

       WHEREFORE, Plaintiff prays the court to dismiss without prejudice Count I of

Plaintiff’s First Amended Complaint against Defendant McCarrick, (or if the court will only

dismiss the claim with prejudice, Plaintiff agrees that the claim may be dismissed with

prejudice).

Respectfully Submitted,
Counsel for Plaintiff

   /s/ W. Bevis Schock .
W. Bevis Schock, 32551MO
Attorney at Law
7777 Bonhomme Ave., Ste. 1300
St. Louis, MO 63105
wbschock@schocklaw.com
Fax: 314-721-1698
Voice: 314-726-2322

   /s/ Joel J. Schwartz .
Joel J. Schwartz, 39066MO
Rosenblum, Schwartz & Fry
120 S. Central, Ste. 130
St. Louis, MO 63105
Fax: 314-862-8050
Voice: 314-862-4332

  /s/ Nathan T. Swanson .
Nathan T. Swanson, 62616MO
                                                   2
 Case: 4:16-cv-01175-JAR Doc. #: 94 Filed: 10/23/18 Page: 3 of 3 PageID #: 1251




Rosenblum, Schwartz & Fry
120 S. Central, Ste. 130
St. Louis, MO 63105
Fax: 314-862-8050
Voice: 314-862-4332

   /s/ Hugh A. Eastwood .
Hugh A. Eastwood, 62058MO
Attorney at Law
7911 Forsyth Blvd., Ste. 300
St. Louis, MO 63105
heastwood@eastwoodlawstl.com
Fax: 314-863-5335
Vox: 314-809-2343

                                  CERTIFICATE OF SERVICE
I hereby certify that on October 23, 2018 the foregoing was filed electronically with the Clerk of
Court to be served by operation of the Court’s electronic filing system upon the following:
All counsel of record
   /s/ W. Bevis Schock .
W. Bevis Schock, 32551MO




                                                3
